FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       January 6, 2015

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 14-6204
                                                (D.C. No. 5:14-CR-00117-HE-1)
ANTHONY RAY SACKETT,                                     (W.D. Okla.)

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before KELLY, HARTZ, and McHUGH, Circuit Judges.


      After entering into a plea agreement that included a waiver of his right to

appeal, Anthony Ray Sackett pleaded guilty to one count of producing child

pornography in violation of 18 U.S.C. § 2251(a). He was sentenced to 480 months of

imprisonment, within the applicable Sentencing Guidelines range. Mr. Sackett

appealed, and the government has moved to enforce the appeal waiver under United

States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).


*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Hahn sets forth three factors to evaluate an appeal waiver: “(1) whether the

disputed appeal falls within the scope of the waiver of appellate rights; (2) whether

the defendant knowingly and voluntarily waived his appellate rights; and (3) whether

enforcing the waiver would result in a miscarriage of justice.” Id. at 1325. In

response to the government’s motion, Mr. Sackett, through counsel, has declined to

dispute any of the Hahn factors and has conceded that this court should enforce the

appeal waiver.

      We need not address a Hahn factor that the defendant does not dispute.

See United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005). In light of

Mr. Sackett’s concession, the motion to enforce is granted and this appeal is

dismissed.


                                               Entered for the Court
                                               Per Curiam




                                         -2-